Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered.
 
Claim Interpretation
In Applicant’s response, it was clarified that the recited claim feature “heated pedestal” may also be considered as the recited claim feature “chamber component” even though there is no clear structural connection thereto.  It follows that other claimed features may also have overlap, where no explanation of their relationship exists in the context of Applicant’s relatively broadly recited claims (for example:  reference substrate vs. substrate; reference substrate vs. chamber component).  Note:  in typical claim construction the same claim language is used to recite a single structure and/or the relationship is clearly set forth in the claim language.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 and 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 have been amended to recited that the modified surface is texturized to improve film form uniformity.  However, the claim language does not make clear that the step of modifying is a texturizing step.  In order to expedite examination, Examiner will assume that the modified surface must be texturized but not necessarily that the texturizing happens during the modifying step.  Any claim not specifically mentioned is rejected based on its dependency.  
Clarification and/or correction is requested.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 13, 16-18 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0220148 to Consiglio et al. in view of U.S. Patent Pub. No. 2004/0056211 to Popiolkowski et al.
Regarding claim 1:  Consiglio et al. disclose a method, comprising: measuring (i.e. diagnosing via inspection) a parameter of a reference substrate or a heated pedestal using one or more sensors (e.g., means for performing vapor phase decomposition-atomic absorption spectrophotometry (VPD-AAS), VPD-inductively coupled plasma-mass spectrometry (VPD-ICP-MS), or total-reflection X-ray fluorescence spectrometry (TXRF); and modifying a surface of a chamber component (e.g. wet clean and/or dry clean) based on the measured parameter (see, e.g., paras. 56-76) so that the modified surface is texturized.  Note:  Consiglio et al. teaches modifiying surface of the overall chamber, which would include at least all exposed surfaces of chamber components.
However, Consiglio et al. fail to teach the modifying is performed so that the modified surface improves film uniformity on a substrate. 
Popiolkowski et al.  disclose modifying a surface of a chamber component so that the modified surface improves film uniformity on a substrate during processing (i.e. modification of the surface may prevent contamination of a film being deposited by undesirable stray particles) resulting in a more uniform film thereby preventing a decrease in manufacturing yield (see, e.g., paras. 4-10).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have modified the surface of the chamber component of Consiglio et al. so that the modified surface improves film uniformity on a substrate during processing in order to prevent a decrease in manufacturing yield as taught by Popiolkowski et al.
With respect to claim 4, in Consiglio et al., the chamber component may be modified via chemical texturing (e.g. wet or dry etching – wet or dry etching will inherently modify the texture of the surface).  Additionally, in Popiolkowski et al. the modification process may include a laser, bead blasting and chemical texturing (see, e.g., paras. 34 and 66-67).
With respect to claims 5-6, in Consiglio et al., measuring the parameter of the reference substrate and modifying the surface of the chamber component may be done in a single process chamber or in different process chambers.  See, e.g., para. 57-71, wherein measuring and a wet clean process may be performed in-situ or ex-situ and a dry clean process is disclosed as an insitu process.
With respect to claim 13, in Consiglio et al., the aforementioned method may be stored on a non-transitory computer readable medium for storing instructions executable by at least one processor (see, e.g., paras. 52-55).
With respect to claim 16, the chamber component may be modified via chemical texturing (e.g. wet or dry etching - wet or dry etching will inherently modify the texture of the surface).  Additionally, in Popiolkowski et al. the modification process may include a laser, bead blasting and chemical texturing (see, e.g., paras. 34 and 66-67).
With respect to claims 17-18, in Consiglio et al., measuring the parameter of the reference substrate and modifiying the surface of the chamber component may be done in a single process chamber (i.e. in-situ in “100”) or in different process chambers (i.e. ex-situ).  See, e.g., para. 59.
With respect to claim 39, the chamber component is aligned with respect to a texturing tool (102) prior to being modified based on a target pattern (i.e. texturized pattern than reduces contamination).
With respect to claim 40, Consiglio et al. teaches that any surface of a process chamber may be considered a chamber component.

Claim(s) 7-9, 19-21 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Consiglio et al. as applied to claims 1, 4-6, 13, 16-18 and 39-40 above, and further in view of U.S. Patent Pub. No. 2004/0266222 to Sata.
Modified Consiglio et al. discloses the invention substantially as claimed and as described above.
However, modified Consiglio et al. fails to disclose the method further comprises applying a transfer function to the measured parameter of the reference substrate or the heated pedestal to generate a target pattern and modifiying the surface of the chamber component based on the target pattern to create a corresponding pattern of modification on the surface;  generating a thermal map (i.e. individual monitoring and control over different zones) based on the measured parameter and modifying the surface of the chamber component based on the thermal map; and/or the parameter may be substrate temperature, substrate film thickness, dielectric constant, substrate film stress or heated pedestal temperature.
Sata teaches applying a transfer function to the measured parameter of a reference substrate or a heated pedestal to generate a target pattern and modifiying the surface of the chamber component based on the target pattern to create a corresponding pattern of modification on the surface (see, e.g., paras. 44-80).  Sato further teaches generating a thermal map (i.e. individual monitoring and control over different zones) based on the measured parameter and modifying the surface of the chamber component based on the thermal map.   Additionally, the parameter may be substrate temperature or heated pedestal temperature.  These method steps are provided for the purpose of providing a method allowing for rapid control during a modifying process and uniformity in a plurality of modifying areas (also see, e.g., paras. 15-16).
Thus, it would have been obvious to one of ordinary skill in the art to have provided the apparatus of modified Consiglio et al. further comprises applying a transfer function to the measured parameter of the reference substrate or the heated pedestal to generate a target pattern and modifying the surface of the chamber component based on the target pattern to create a corresponding pattern of modification on the surface;  generating a thermal map (i.e. individual monitoring and control over different zones) based on the measured parameter and modifying the surface of the chamber component based on the thermal map; and/or the parameter may be substrate temperature, substrate film thickness, dielectric constant, substrate film stress or heated pedestal temperature in order to provide for rapid control during a modifying process and uniformity in a plurality of modifying areas as taught by Sata.
With respect to claims 37 and 38, Sata also teaches modifying the surface may comprise a local modification (i.e. individual control of at least any one of the heaters) to compensate for a local high or local low deposition region on the reference substrate; or modifying the surface comprises a global modification (i.e. individual control of all heaters) to create a profile that compensates for a deposition profile of the reference substrate.

Claim(s) 10-12 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Consiglio et al. as applied to claims 1, 4-6, 13, 16-18 and 39-40 and further in view of U.S. Patent Pub. No. 2006/0093756 to Rajagopalan et al.
Modified Consiglio et al. disclose the method as claimed and as described above, including performing modifying step(s) either in the chamber in which the chamber component functions or outside of the chamber in which the chamber component functions.
However, modified Consiglio et al. fail to teach also further performing a modifying step wherein a protective coating is provided after the aforementioned modifying of the surface of the chamber component.
Rajagopolan et al. teach forming a protective coating via seasoning after modifying the surface of a chamber component for the purpose of accomplishing subsequent modifying steps (i.e. cleanings) more efficiently and in order to provide a glue layer for potential contaminating particles (see, e.g., paras. 45-46).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have formed a protective coating via seasoning as an additional modifying step after modifying the surface of the chamber component of Consiglio et al. in order to accomplish subsequent modifying steps (i.e. cleanings) more efficiently and in order to provide a glue layer for potential contaminating particles as taught by Rajafopolan et al.

Claims 2-3, 14-15 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Consiglio et al. as applied to claims 1, 4-6, 13, 16-18 and 39-40 and further in view of U.S. Patent Pub. No. 2017/0011975 to Vukovic et al.
Modified Consiglio et al. renders obvious the provision of a computer readable medium substantially as claimed as detailed above.
However, modified Sato fails to teach modifying the surface of the chamber component comprises providing the chamber component with a surface finish having different regions of emissivity and/or modifying the surfaces of the chamber component comprises changing a surface area in different regions of the surface.
Vukovic et al. teach a method wherein modifying a surface of a chamber component comprises providing the chamber component having a surface finish having different regions of emissivity and/or modifying the surfaces of the chamber component comprises changing a surface area in different regions of the surface for the purpose of controlling radiative coupling between the surface of the chamber component and a substrate being worked upon (see, e.g., para. 20).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided modifying a surface of a chamber component comprises providing the chamber component having a surface finish having different regions of emissivity and/or modifying the surfaces of the chamber component comprises changing a surface area in different regions of the surface in Consiglio et al. in order to control radiative coupling between the surface of the chamber component and a substrate being worked upon as taught by Vukovic et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 and 37-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the combination of Consiglio et al. and Popiolkowski et al. fail to yield the limitations recited in the claims, Examiner notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Additionally, the courts have ruled that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the instant case, the combined teachings of Consiglio et al. and Popiolkowski et al. teach the claimed measuring and modifying to achieve a desired result.  Additionally, it is noted that the neither of Consiglio et al. and Popiolkowski et al. is limited to receiving a single desired result such that the disclosures thereof would be uncombinable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO-2010039760-A2 discloses a method including measuring and modifying/texturizing a chamber component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716